          Case 1:21-cr-00127-PGG Document 29 Filed 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                      ORDER
              - against -
                                                                 21 Cr. 127 (PGG)
ANDREW LAWRENCE,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                A status conference will be held in this matter on Tuesday, October 5, 2021 at

10:00 a.m.

                Upon the application of the United States of America, by and through Assistant

United States Attorney Andrew Jones, and with consent of Andrew Lawrence, by and through

his counsel Sylvie Levine, the time from August 9, 2021 through October 5, 2021 is excluded

under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of

justice served by the granting of this continuance outweigh the interest of the public and the

Defendant in a speedy trial, because it will permit the Government and the Defendant time to

discuss a potential pretrial disposition.

                The conference will proceed by telephone. The parties are directed to dial 888-

363-4749 to participate, and to enter the access code 6212642. The press and public may obtain

access to the telephone conference by dialing the same number and using the same access code.

The Court is holding multiple telephone conferences on this date. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties lines. Seven days before the conference, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with
          Case 1:21-cr-00127-PGG Document 29 Filed 08/10/21 Page 2 of 2




the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       August 10, 2021




                                                 2
